Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02381-LTB-MEH

  Walter Charnoff,

         Plaintiff,

  v.

  Nancy Loving d/b/a Artsuite NY, Art Port,
  LLC, Studio 41, LLC, David Hinkelman,
  Martin St. Pierre, Alicia St. Pierre, and
  ISP Holdings, Inc.,

         Defendants.


         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND
                         FAILURE TO STATE A CLAIM


         Pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6), Defendants Martin St. Pierre

  (“Martin”), Alicia St. Pierre (“Alicia”), and ISP Holdings, Inc. (“ISP,” and collectively, the

  “Movants”), through counsel, move to dismiss the claims against them:

                                    I.     INTRODUCTION

         Plaintiff Walter Charnoff (“Charnoff”) purchased $186,000 worth of abstract art

  from Defendant Art Port, LLC (“Art Port”) in 2016 and 2017. Unhappy with his purchase,

  Charnoff has sued everyone he can find regardless of whether they had anything to do

  with his purchase. As shown below, however, Charnoff’s claims against the Movants

  should be dismissed because Charnoff cannot make a prima facie case of personal

  jurisdiction over the Movants. Charnoff’s unjust enrichment should also be dismissed for

  failure to state a claim.
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 2 of 16




         Charnoff admits the Movants are New Jersey residents that lack minimum contacts

  with Colorado. The Movants never communicated with Charnoff about his art purchase

  and they never traveled to Colorado. The Movants did even not learn about Charnoff’s

  purchase until he filed this lawsuit. To overcome this problem, Charnoff asserts agency

  jurisdiction, but his agency allegations are conclusory and inadequate. Charnoff has not

  alleged facts from which the Court can infer that an agency relationship existed between

  any of the Movants, on the one hand, and any of the remaining Defendants, on the other

  hand. It would thus violate due process to force the Movants to defend Charnoff’s claims

  in Colorado.

         Regarding his failure to state a claim, Charnoff asserts the Movants, as investors

  in Art Port, were unjustly enriched because they received a financial benefit from

  Charnoff’s purchase. But Charnoff’s unjust enrichment claim ignores the concept of

  corporate separateness and Charnoff has not alleged any facts to pierce Art Port’s LLC

  veil to hold Movants directly liable for Art Port’s business dealings. Charnoff also has not

  alleged facts to pierce ISP’s corporate veil to reach Martin and Alicia personally. Charnoff

  has, therefore, failed to state a claim for unjust enrich and this claim should be dismissed.

                               II.     FACTUAL BACKGROUND 1

  A.     THE PARTIES

         Charnoff is a Colorado resident. (Doc. # 64 ¶ 1.) Nancy is a New York resident

  who operates an art gallery in New York known as Artsuite. (Doc. # 64 ¶ 2.) Artsuite acted



  1The following background is based on allegations in Charnoff’s Second Amended Complaint, except
  where noted otherwise.

                                                   2
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 3 of 16




  as an agent of Studio 41, LLC (“Studio 41”), which is a Delaware entity used by painter

  Harold Garde (“Garde”) to transact business. (Doc. # 64 ¶¶ 3&5.) Art Port is an LLC

  organized under New York law with a principal address in New York. (Doc. # 64 ¶ 4.)

  Alicia and Martin are New Jersey residents. (Doc. # 64 ¶¶ 6&7.) ISP is a corporation

  organized under New Jersey law with its sole office in New Jersey. (Doc. # 64 ¶ 8.) Martin

  and Alicia own ISP. (Doc. # 64 ¶ 8.) Defendant David Hinkelman (“David”) is a New York

  resident. (Doc. # 64 ¶ 9.) David is Nancy’s life partner and a one-time owner of Art Port.

  (Doc. # 64 ¶ 9.)

  B.    THE ISP INVESTMENT

        ISP made an investment in Art Port in the form of a loan. The loan is documented

  by a Limited Membership Investment Agreement. (See generally Limited Membership

  Investment Agreement (the “Investment Agreement”), attached as Exhibit 1 to Aff. of

  Martin St. Pierre.) Under the Agreement, ISP would obtain a membership interest in Art

  Port once Art Port had repaid ISP’s loan. (Investment Agreement ¶ 1.C). The loan has

  not been repaid. (Doc. # 21-3, Hinkelman Declaration ¶ 4.)

        Neither Martin nor Alicia were ever employed by Art Port and the Movants were

  never members or managers of Art Port. (Exhibit A, Aff. of Martin St. Pierre ¶¶ 16-18,

  20; Exhibit B, Aff. of Alicia St. Pierre ¶¶ 12-14.) The Limited Membership Investment

  Agreement also makes it clear that none of the Movants had managerial or corporate

  control over the actions of Nancy or Art Port, except for material expenditures by Art Port

  in excess of $50,000. (Investment Agreement ¶ 2.) The Agreement states that ISP:

        shall not be involved in the day to day operations of Art Port, nor shall there
        be a requirement for Art Port and its Managers/Officers to apprise [ISP] of

                                              3
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 4 of 16




         day to day nor overall operations. [ISP] acknowledges that Art Port will run
         autonomously from [ISP] and without accountability to [ISP] other than as
         set forth herein.

  (Investment Agreement ¶ 1.B.)

  C.     PLAINTIFF PURCHASES ART IN TWO INSTALLMENTS

         In 2016, Nancy began soliciting Charnoff to purchase paintings by Garde. (Doc. #

  64 ¶ 13.) When communicating with Charnoff, Nancy used the Artsuite, Art Port, and

  Studio 41 names. (Doc. # 64 ¶¶ 15, 16, & 18.) Nancy exchanged emails with Charnoff

  and traveled to Colorado in June 2016 to meet with Charnoff. (Doc. # 64 ¶¶ 23-25.) During

  this meeting, Nancy and Charnoff agreed on terms for the first purchase of certain pieces.

  (Doc. # 64 ¶ 26.) David also communicated with Charnoff regarding Garde’s work and

  other matters related to Charnoff’s purchase. (Doc. # 64 ¶¶ 30-33.) Charnoff wired the

  purchase price for his first purchase in August 2016. (Doc. # 64 ¶ 35.) The Movants were

  not involved in any of these meetings or communications and the Movants had no role in

  the sale or shipping discussions. (Ex. A, Aff. of Martin St. Pierre ¶¶ 22-24; Ex. B, Aff. of

  Alicia St. Pierre ¶¶ 17-19, 21-24.)

         At some point in 2017, Charnoff traveled to David’s home. (Doc. # 64 ¶ 40.) While

  there, Charnoff noticed damage to one of the pieces he had purchased, a painting known

  as “Two Vessels.” (Doc. # 64 ¶¶ 43-46.) Charnoff nevertheless remained interested in,

  and ultimately purchased, additional Garde works from Art Port, including a journal and

  other paintings. (Doc. # 64 ¶ 53.) Nancy and David exchanged email, telephone calls,

  and text messages with Charnoff regarding Charnoff’s second purchase. Once again, the

  Movants did not participate in any of these communications with Charnoff and the


                                               4
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 5 of 16




  Movants had no role in negotiating the sale or shipment. (Ex. A, Aff. of Martin St. Pierre

  ¶ 22-24; Ex. B, Aff. of Alicia St. Pierre ¶¶ 17-19, 21-24.)

  D.     BUYER’S REMORSE LEADS TO LITIGATION

         Charnoff continued to communicate with Nancy about the art and Charnoff

  eventually asked Nancy to ship the art to him in Colorado. (Doc. # 64 ¶ 68.) Nancy did

  not ship the art, but instead said the art had increased in value and she suggested that

  Charnoff resell the art for a profit. (Doc. # 64 ¶ 74.) Charnoff alleges that Nancy told

  Charnoff that Alicia had told Nancy not to ship the art (Doc. # 64 ¶ 82), but Alicia had no

  communications with Nancy and Alicia disputes this allegation. (Ex. B, Aff. of Alicia St.

  Pierre ¶¶ 17, 21.) In fact, the first time Alicia or Martin learned about the sale of art to

  Charnoff was when Charnoff filed this lawsuit. (Ex. A, Aff. of Martin St. Pierre ¶ 30; Ex.

  B, Aff. of Alicia St. Pierre ¶ 21.)

         Charnoff’s relationship with Nancy deteriorated to the point where he filed suit

  against Nancy and Artsuite in Colorado state court in 2019. Charnoff’s lawsuit has grown

  since then and he now asserts eleven claims for relief against eight defendants, including

  three claims against the Movants. As shown below, however, the claims against the

  Movants should be dismissed.

                                        III.   ARGUMENT

  A.     PLAINTIFF CANNOT ESTABLISH PERSONAL JURISDICTION OVER THE
         MOVANTS

         1.      LEGAL STANDARD UNDER FED. R. CIV. P. 12(b)(2)

         A plaintiff must establish personal jurisdiction over each defendant. Soma Medical

  Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1295 (10th Cir. 1999). To survive a

                                                5
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 6 of 16




  motion to dismiss, a plaintiff must present allegations, affidavits or other written materials

  with facts that, if true, demonstrate a prima facie case of jurisdiction over all defendants.

  See OMI Holdings, Inc. v. Royal Ins. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998).

  A defendant can defeat a plaintiff's prima facie showing by presenting “a compelling case

  demonstrating ‘that the presence of some other considerations would render jurisdiction

  unreasonable.’” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).

         2.     PLAINTIFF CANNOT ESTABLISH AGENCY JURISDICTION OVER THE
                MOVANTS

         In a diversity case, a plaintiff must show (1) jurisdiction is permissible under the

  forum state’s law and (2) the exercise of jurisdiction comports with due process. SGI Air

  Holdings II LLC v. Novartis Int’l, AG, 192 F. Supp. 2d 1195, 1198 (D. Colo. 2002).

  Colorado’s long-arm statute extends personal jurisdiction to the fullest extent of due

  process under International Shoe Co. v. Washington, 326 U.S. 310 (1945). See C.R.S.

  13-1-124. Thus, in Colorado, “the Court’s analysis collapses into a single inquiry as to

  whether the exercise of personal jurisdiction over [the defendants] comports with due

  process.” SGI, 192 F. Supp. 2d at 1198. In a typical case, to satisfy due process, a plaintiff

  must show each defendant had “certain minimum contacts” with Colorado “such that the

  maintenance of the suit does not offend traditional notions of fair play and substantial

  justice.” See International Shoe, 326 U.S. at 316 (quotations omitted)).

         In this case, however, Charnoff does not rely on the Movants’ contacts with

  Colorado because there are no contacts. Rather, Charnoff asserts that the Court has

  personal jurisdiction over the Movants based on agency law. (Doc. # 64 ¶¶ 10-11.) As the

  Court previously recognized, an agency theory of personal jurisdiction is allowed in limited

                                                6
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 7 of 16




  circumstances. See Doc. # 44, p. 11 (citing Goettman v. North Fork Valley Restaurant,

  176 P.3d 60, 67 (Colo. 2007)). Under agency jurisdiction, the court imputes the forum

  contacts of an agent to the principal to exercise jurisdiction over the principal. Id.

         To sustain agency jurisdiction, the plaintiff must make a prima facie showing of an

  agency relationship. SGI Air, 192 F. Supp. 2d at 1200. Failure to do so results in dismissal.

  First Horizon Merchant Servs., Inc. v. Wellspring Capital Mgmt., LLC, 166 P.3d 166, 178-

  79 (Colo. App. 2007). To establish an agency relationship, the plaintiff must plead facts

  showing “the manifestation of consent by one person to another that the other shall act

  on his behalf and subject to his control, and consent by the other so to act.” Filho v.

  Rodriguez, 36 P.3d 199, 200 (Colo.App.2001) (quoting City & County of Denver v. Fey

  Concert Co., 960 P.2d 657, 660 (Colo. 1998)). “Such a relationship cannot be presumed

  but must be clearly demonstrated.” Shepherd v. United States Olympic Committee, 94 F.

  Supp. 2d 1136, 1142 (D. Colo. 2000) (citations omitted); see also Drywave Techs. USA,

  Inc. v. Massage Int’l, Ltd., 2017 WL 3086623, *4 (D. Colo. March 27, 2017) (granting

  motion to dismiss when plaintiff failed to adequately allege existence of agency

  relationship); Scott v. Honeywell Int'l Inc., 2016 WL 1077264, *3 (D. Colo. Mar. 18, 2016)

  (same). A conclusory allegation of agency is not enough to create minimum

  contacts or personal jurisdiction. See Fairbrother v. American Monument Foundation,

  LLC, 340 F. Supp. 2d 1147, 1154-55 (D. Colo. 2004); First Horizon, 166 P.3d at 178-79.

         In this case, Charnoff has not alleged facts to demonstrate a prima facie agency

  relationship between the Movants and the other Defendants. Thus, Charnoff cannot

  obtain personal jurisdiction over the Movants under Colorado law.


                                                7
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 8 of 16




         First, regarding Martin, Charnoff alleges that Martin owns ISP, but Charnoff has

  not put forth any facts showing an agency relationship existed between Martin, on the

  one hand, and Art Port, Artsuite, Nancy, or David, on the other hand. There is no contract

  between Martin and Art Port, Artsuite, Nancy, or David relating to art or Charnoff. Charnoff

  also has not alleged that Martin exercised any management or control over Art Port,

  Artsuite, Nancy, or David. Martin first learned of the sale to Charnoff when Charnoff filed

  suit and Martin’s sole connection to the events in this case is as an owner of a separate

  corporate entity, ISP, that loaned money to Art Port. Martin could not reasonably foresee

  how his ownership of a New Jersey corporation that made a passive investment in a New

  York LLC would result in him being compelled to litigate in Colorado.

         Second, Charnoff’s allegations against Alicia are also deficient. There is no

  contract between Alicia and Art Port, Artsuite, Nancy, or David to create an agency. Nancy

  also never identified herself as Alicia’s agent nor gave any other indication that Nancy or

  Art Port was acting as Alicia’s agent. While Alicia may have communicated with Nancy

  about operation of the gallery in New York, Alicia had no authority of Nancy vis-à-vis

  Charnoff’s purchase. The limited (and disputed) communications alleged in Charnoff’s

  Complaint do not rise to the level of plausibility necessary create a prima facie agency

  relationship. Like her husband, Alicia first learned about the sale to Charnoff when

  Charnoff filed this lawsuit in 2019. It would violate due process to compel Alicia to litigate

  claims in Colorado.

         Third, there is no plausible agency relationship between ISP and Art Port, Artsuite,

  Nancy, or David. ISP made a loan to Art Port, but a loan does not create an agency


                                                8
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 9 of 16




  relationship between lender and creditor. See Graney Development Corp. v. Taksen, 400

  N.Y.S.2d 717, 720 (N.Y. Sup. Ct. 1978). 2 Charnoff also does not allege any facts from

  which the Court can infer that ISP controlled Art Port’s actions vis-à-vis the sale or delivery

  of the artworks in question. In fact, the Limited Membership Investment Agreement states

  that ISP does not have the authority to control Art Port’s day to day operations. ISP should

  therefore be dismissed because agency jurisdiction is lacking.

         First Horizon is instructive here. In that case, the plaintiff sued various officers,

  directors, and owners of a corporation for fraud and other claims. 166 P.3d at 178. The

  plaintiff argued jurisdiction was proper under agency, alter ego, and conspiracy theories.

  Id. The plaintiff relied in particular on allegations that the defendants had “disregarded”

  corporate separateness and that the defendants had directly or indirectly controlled

  entities with contacts to Colorado. Id. The Colorado Court of Appeals dismissed the

  relevant defendants from the case for lack of jurisdiction because the plaintiff’s agency

  allegations were conclusory and contradicted by affidavits from those defendants. Id.

         The situation in First Merchant is akin to this case. Here, as in First Merchant,

  Charnoff makes only conclusory allegations about agency, and he fails to allege any facts

  to show an agency relationship existed between the Movants and the other defendants.

  Thus, the result here should be the same as First Merchant, dismissal.

         Fairbrother is also persuasive. In that case, the plaintiff sought specific jurisdiction

  over a parent corporation based on an agency theory. See 340 F. Supp. 2d at 1153-54.



  2Since Art Port is organized under New York law and since the Limited Membership Investment
  Agreement calls for New York law to apply, the issue of agency is governed by New York law.

                                                   9
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 10 of 16




   The plaintiff in that case, like Charnoff here, made only a conclusory allegation that the

   non-resident parent company had acted in agency with the other defendants to injure the

   plaintiff in Colorado. Id. Magistrate Judge Boland dismissed the parent company because

   the plaintiff’s conclusory allegation was insufficient to create agency jurisdiction. Id.

           Charnoff will likely assert that agency jurisdiction is proper over the Movants

   because the Court previously found agency jurisdiction over Studio 41. But the allegations

   against the Movants are distinct from the allegations against Studio 41. Most notably,

   Nancy made express, written representations to Charnoff on multiple occasions that

   Nancy, Artsuite, and/or Art Port were Studio 41’s agent. (Doc. # 64 ¶¶ 5, 15-16.) These

   specific factual assertions plausibly show agency between Nancy, Artsuite, and/or Art

   Port and Studio 41. Thus, the email statements provide a basis for agency jurisdiction

   over Studio 41. But Charnoff cannot make similar allegations of authority regarding the

   Movants and he cannot rest his case on the unsupported, conclusory allegations of

   “control” by the Movants over the “remaining Defendants . . . .” (Doc. # 64 ¶ 10.) There is

   no agency jurisdiction here and the Movants should be dismissed.

   B.      PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE
           GRANTED 3

           1.      LEGAL STANDARD UNDER FED. R. CIV. P. 12(b)(6)

           Under Fed. R. Civ. P. 12(b)(6), dismissal is appropriate if a plaintiff fails to state a

   claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When deciding whether




   3 Movants seek dismissal under Fed. R. Civ. P. 12(b)(6) in the alternative to Fed. R. Civ. P. 12(b)(6) and
   nothing in this section of the motion should be construed as waiving the Movants’ objection to personal
   jurisdiction.

                                                       10
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 11 of 16




   to dismiss, courts should not “weigh potential evidence that the parties might present at

   trial but . . . assess whether the plaintiff's complaint alone is legally sufficient to state a

   claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201

   (10th Cir. 2003). At this stage, courts should accept well-pleaded allegations as true, but

   courts need not accept conclusory allegations as true. Moffett v. Halliburton Energy

   Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002). Rather, to survive a motion under Fed.

   R. Civ. P. 12(b)(6), “a complaint must include ‘enough facts to state a claim to relief that

   is plausible on its face.’” TON Servs., Inc. v. Qwest Corp., 493 F.3d 1225, 1236 (10th

   Cir.2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 571-72 (2007)).

          2.     PLAINTIFF CANNOT STATE A CLAIM AGAINST THE MOVANTS FOR
                 UNJUST ENRICHMENT

          In claim two for unjust enrichment, Charnoff asserts the Movants “received a

   benefit in the form of a substantial portion of Charnoff’s $186,000 in purchase funds . . .

   .” (Doc. # 64 ¶ 81.) Yet, Charnoff asserts that Art Port, not the Movants, sold the art. Thus,

   to hold the Movants liable for Art Port’s actions, Charnoff must pierce the Art Port LLC

   veil. He cannot do so here, and this claim should be dismissed.

                 a.     Art Port’s LLC Veil Shields Movants’ from Art Port’s Corporate
                        Liabilities

          The law of the state of incorporation determines whether a corporate veil should

   be pierced. See Cascade Energy & Metals Corp. v. Banks, 896 F.2d 1557, 1575 n. 18

   (10th Cir. 1990) (citing and quoting 17 Fletcher Cyc. Corp. § 8326 at 120 (1987) (“[T]he

   liability of a stockholder for corporate debts and the extent and character of that liability

   are to be determined by the law of the state under the laws of which the corporation was


                                                 11
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 12 of 16




   created....”). Thus, New York law applies because Art Port is organized under New York

   law. Id. To pierce an LLC veil under New York law, a claimant must show (1) “the owner

   exercised complete domination over the corporation with respect to the transaction at

   issue” and (2) “that such domination was used to commit a fraud or wrong that injured the

   party seeking to pierce the veil.” Mike Bldg. & Contracting, Inv. v. Just Home, LLC, 27

   Misc. 3d 833, 849-50 (N.Y. Sup. Ct. 2010) (applying test from Thrift Drug, Inc. v. Universal

   Prescription Adm'rs, 131 F.3d 95, 97 (2d Cir. 1997) to LLC veil piercing). An LLC veil can

   only be pierced to “prevent fraud, illegality, or to achieve equity.” Mike Bldg., 27 Misc. 3d

   at 850 (quoting Treeline Mineola, LLC v. Berg, 21 A.D.3d 1028, 1029 (N.Y. App. Div.

   2005)). This is true even if the entity is controlled or dominated by a single owner. Id.

          Courts look at ten factors to determine if an owner exercised complete domination:

          (1) the absence of the formalities and paraphernalia that are part and parcel
          of the corporate existence, i.e., issuance of stock, election of directors,
          keeping of corporate records and the like, (2) inadequate capitalization, (3)
          whether funds are put in and taken out of the corporation for personal rather
          than corporate purposes, (4) overlap in ownership, officers, directors, and
          personnel, (5) common office space, address and telephone numbers of
          corporate entities, (6) the amount of business discretion displayed by the
          allegedly dominated corporation, (7) whether the related corporations deal
          with the dominated corporation at arms length, (8) whether the corporations
          are treated as independent profit centers, (9) the payment or guarantee of
          debts of the dominated corporation by other corporations in the group, and
          (10) whether the corporation in question had property that was used by
          other of the corporations as if it were its own.

   Wm. Passalacqua Bldrs., Inc. v. Resnick Dev. S., Inc., 933 F.2d 131, 139 (2d Cir. 1991).

          In this case, Charnoff has not alleged any facts from which the Court could

   plausibly conclude that the Movants dominated Art Port, e.g., no co-mingling of funds, no

   lack of corporate formalities, no common office space, no undercapitalization, etc. See id.


                                                12
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 13 of 16




   Moreover, the Limited Membership Investment Agreement proves that ISP did not have

   any day-to-day control or domination over Art Port’s operations.

          With regard to the second element of veil piercing, Charnoff has not alleged any

   facts from which the Court could conclude that the Movants used Art Port to perpetrate a

   fraud or wrong on Charnoff. See Morris v. New York State Dep’t of Taxation & Fin., 623

   N.E.2d 1157, 1160-61 (N.Y. App. 1993) (“The party seeking to pierce the corporate veil

   must establish that the owners, through their domination, abused the privilege of doing

   business in the corporate form to perpetrate a wrong or injustice against that party such

   that a court in equity will intervene.”) (citations omitted). Charnoff’s sole allegation is that

   ISP made an investment into Art Port, and that because Martin and Alicia owned ISP, the

   Movants stood to benefit from Charnoff’s purchase. There is no allegation that the

   Movants used the corporate form to hide assets or induce Charnoff to make any of the

   purchases at issue. Accordingly, Charnoff has presented no facts to justify holding the

   Movants liable for the liability of Art Port, a distinct LLC. Indeed, Charnoff’s theory of unjust

   enrichment would completely obliterate the corporate veil that protects LLC owners from

   entity liabilities like the one alleged by Charnoff here.

                 b.      Charnoff Cannot Pierce the ISP Corporate Veil

          In addition to the LLC veil that insulates the Movants from Art Port’s liabilities,

   Martin and Alicia are further insulated by the ISP corporate veil. ISP is a New Jersey

   corporation and New Jersey law protects shareholders from corporate liabilities. Casas

   del Toqui S.A. v. Big C Wines, LLC, 2016 WL 556645, *2 (D.N.J. Feb. 10, 2016) (granting

   motion to dismiss for failure to pierce corporate veil). Only in extraordinary cases will a


                                                  13
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 14 of 16




   shareholder be held liable for a corporate liability. Id. Charnoff has not alleged facts to

   demonstrate that this is such an extraordinary case.

          To pierce the corporate veil of New Jersey corporation, the plaintiff must show two

   elements: (1) “such unity of interest and ownership that the separate personalities of the

   corporation and the individual no longer exist” and (2) “the circumstances must indicate

   that adherence to the fiction of a separate corporate existence would sanction a fraud or

   promote injustice.” Casas del Toqui S.A. v. Big C Wines, LLC, 2016 WL 556645, *2

   (D.N.J. Feb. 10, 2016) (granting motion to dismiss in case relating to corporate veil).

   Courts look at six factors when analyzing the first element:

          1) gross undercapitalization; ... 2) failure to observe corporate formalities,
          3) non-payment of dividends; 4) the insolvency of the debtor corporation;
          siphoning of funds of the corporation by the dominant stockholder; 5) non-
          functioning of other officers or directors; absence of corporate records; and
          6) the fact that the corporation is merely a facade for the operations of the
          dominant stockholder[s].

   Id. (quoting Craig v. Lake Asbestos of Quebec, Ltd., 843 F.2d 145, 150 (3d Cir.1988)).

          The wrong alleged to have been committed by the corporation must be

   something more than a simple inability to collect a judgment debt. Id. But in this case,

   Charnoff admits his claims against the Movants are based primarily on his concern that

   he will be unable to collect a judgment against the other Defendants. (See Charnoff’s

   Motion for Leave to File Second Amended Complaint, Doc. # 56, p. 2.) This concern is

   not a basis to pierce corporate veil and Charnoff has not alleged facts, e.g.,

   undercapitalization, failure to observe corporate formalities, failure to keep corporate

   records, etc., to support piercing the ISP veil to hold Martin and Alicia personally liable



                                                14
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 15 of 16




   for ISP’s investments. Charnoff’s unjust enrichment claim against Martin and Alicia

   should therefore be dismissed.

                                     IV.    CONCLUSION

          The Movants could never have reasonably expected they would be sued in

   Colorado by an art collector with buyers’ remorse. Indeed, the Constitutional protections

   set forth in International Shoe and its progeny are designed to protect parties from exactly

   the type of unfair situation that Charnoff has created here.

          Because Charnoff cannot establish a prima facie case of agency jurisdiction over

   the Movants, Charnoff’s claims should be dismissed under Fed. R. Civ. P. 12(2). Charnoff

   also cannot pierce the LLC veil of Art Port or the ISP corporate veil. Thus, pursuant to

   Fed. R. Civ. P. 12(b)(6), his claim for unjust enrichment should be dismissed.

          Dated: March 9, 2020

                                             ANDERSON LAW GROUP
                                             /s/Thomas H. Wagner
                                             Thomas H. Wagner, #38135
                                             Anderson Law Group
                                             7385 W. Highway 50
                                             Salida, CO 81201
                                             Telephone: (719) 539-7003
                                             tom@anderson-lg.com
                                             Counsel for Defendants Martin St. Pierre, Alicia
                                             St. Pierre, and ISP Holdings, Inc.




                                               15
Case 1:19-cv-02381-LTB-MEH Document 77 Filed 03/09/20 USDC Colorado Page 16 of 16




                                 CERTIFICATE OF SERVICE

         I certify that on March 9, 2020, I filed a copy of the foregoing Motion to Dismiss
   via CM/ECF, which will deliver electronic notice of the filing to the following:

   Ian T. Hicks, Reg. No. 39332
   The Law Office of Ian T. Hicks LLC
   6000 East Evans Avenue, Building 1, Suite 360
   Denver, Colorado, 80222
   E-mail: ian@ithlaw.com

   Counsel for Plaintiff Walter Charnoff

   Elizabeth H. Getches
   SHOEMAKER GHISELLI + SCHWARTZ LLC
   1811 Pearl Street
   Boulder, CO 80302
   Telephone: (303) 530-3452
   Email: lgetches@sgslitigation.com

   Counsel for Defendants Nancy Loving
   d/b/a Artsuite NY, Art Port, LLC, Studio
   41, LLC, David Hinkelman


                                              s/Thomas H. Wagner
                                              Thomas H. Wagner




                                               16
